1

2                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


3                         UNITED STATES DISTRICT COURT                Nov 19, 2018
                                                                           SEAN F. MCAVOY, CLERK
4                       EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                     No. 1:18-PO-08248-MKD-1

6                        Plaintiff,                ORDER DENYING AS MOOT
                                                   DEFENDANT’S MOTION TO
7    vs.                                           DISMISS CASE

8    ANDREA L. BECK,                               ECF No. 4

9                        Defendant.

10
           On Friday, November 16, 2018, Defendant made her initial appearance on
11
     a violation notice (Violation No. 6310757). Defendant appeared with her
12
     attorney Thomas Bothwell. United States Attorney’s Office Intern Andrew Filak
13
     represented the United States, along with Assistant United States Attorney Ian
14
     Garriques. The parties moved for the Court’s acceptance of a pretrial diversion
15
     agreement, which the Court granted in another order. Accordingly,
16
           IT IS HEREBY ORDERED:
17
           1.    The Motion to Dismiss Case (ECF No. 4) is DENIED AS MOOT.
18
        DATED November 19, 2018.
19
                                 s/Mary K. Dimke
20                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
21

22   ORDER - 1
